DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the imaging information received from the one or more sensors" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter
Claim 10 is allowed.
The prior art fails to disclose a  method for dynamic rollover zone detection for mobile machinery, the method comprising: attaching one or more sensors to the mobile machinery; obtaining information from the one or more sensors of the area surrounding the mobile machinery; and determining dynamically, by a processor that includes a pre-trained machine learning model, the boundaries of the rollover zone surrounding the mobile machinery from the imaging information received from the one or 

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art does not specifically disclose a dynamic rollover zone detection system for mobile machinery, the system comprising: a warning device that provides an acoustic, haptic, and/or visual warning; one or more sensors for sensing an area surrounding the mobile machinery and detecting human presence in a dynamic rollover zone; and a rollover zone detection device, including: a processor that includes one or more pre-trained machine learning model that dynamically determines the boundaries of the rollover zone surrounding the mobile machinery from the imaging information received from the one or more sensors; the machine learning model also processes information from the one or more sensors and the sensor information to determine the presence of a human within the rollover zone, wherein the warning device is activated by the processor to provide an alert and/or disable the mobile machinery when the human is determined to be within the rollover zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661